DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. claims 13-17 and 25-26) in the reply filed on 11/15/2021 is acknowledged. Because applicant did not provide any statement/reasons indicating traversal of the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claim(s) 18-24 is/are withdrawn as being drawn to nonelected groups and claims 13-17 and 25-26 is/are examined herein.
Claim Objections
Claim(s) 13-15, 17, and 26 is/are objected to because of the following informalities: 
Claim 13, the instances of “the reference marks” should be changed to --the plurality of reference marks--.
Claim 14, “the reference marks are” should be changed to --the plurality of reference marks is--.
Claim 15, “mobile optical measurement equipment” should be changed to --a mobile optical measurement equipment--.
Claim 17, “a number of reference marks is 65x65” should be changed to --a number of the plurality of reference marks is equal to 65x65-- because 65x65 is not technically a number but a multiplication of numbers. 
Claim 26, “several of the several firing points” should be changed to --some of the several firing points--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“mobile optical measurement equipment … being able to” in claim 15 with corresponding structure disclosed in at least [0073-0074] and Figs. 4a-b of applicant’s published application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 and 25-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a dual-rails support” which is indefinite. The scope of this term is unclear in view of [0077] and Figs. 4a and 6 of Applicant’s published application. The number of rails required by the claim is unclear. The scope of a dual-rail, a dual-axis rail, and a support are different. Is applicant intending to claim the support of the rails or the rails functioning as a support for the mobile optical measurement equipment? The limitation has been examined below as best understood. Examiner recommends applicant to change the limitation to --a support, the support comprising dual-axis rails-- in view of [0057], [0077] and Figs. 4a and 6 of Applicant’s published application. 
Claim 25 recites the limitation “The kit according to claim 13, further comprising the power radiation source of the additive manufacturing device” which is indefinite. It contradicts the preamble of claim 13. Is the power source a component of the additive manufacturing device or the kit? Is the kit same or different from the additive manufacturing device? According to the preamble of claim 13 and applicant’s disclosure, the power source is not a component of the kit. Examiner suggests applicant to 
Claim 25 recites the limitation “the power radiation source and the head system are configured to be controlled in such a way as …” which is indefinite. How are power radiation source and the head system configured/controlled? What structure in the kit allows this function? Is this achieved manually or requires additional structure? Thus, the scope of the structure required by this claim is unclear. Because no additional structure is required to operate them in the claimed manner, the recitation has been interpreted below as intended use and/or as if the power radiation source and the head system of the prior art inherently capable of being configured/operated in the claimed manner. Examiner suggests applicant to include a controller and to positively and properly recite the functions via the controller.  
Claim 26 recites the limitation “The kit according to claim 13, further comprising the power radiation source of the additive manufacturing device” which is indefinite. It contradicts the preamble of claim 13. Is the power source a component of the additive manufacturing device or the kit? Is the kit same or different from the additive manufacturing device? According to the preamble of claim 13 and applicant’s disclosure, the power source is not a component of the kit. Examiner suggests applicant to draft the claim 26 differently. For instance, examiner recommends applicant to draft the claims as follows: --An additive manufacturing device comprising: a head system, a radiation source, a controller, and the kit of claim 13 configured for calibrating the head system and the power radiation source, the controller configured to control the power radiation source and the head system …--. 
Claim 26 recites the limitation “the power radiation source and the head system are configured to be controlled in such a way as …” which is indefinite. How are power radiation source and the head system configured/controlled? What structure in the kit allows this function? Is this achieved manually or requires additional structure? Thus, the scope of the structure required by this claim is unclear. Because no additional structure is required to operate them in the claimed manner, the recitation has been 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi (US 20100176539 – of record).
Regarding claim 13, Higashi discloses a kit for the calibration of a head system of a power radiation source of an additive manufacturing device (a correcting kit capable of correcting/calibrating light beams of scanning head 34 of light emitting unit 3 of additive manufacturing device 1 before operating it: Abstract, P0008, 0018, and Figures), the kit comprising: 
a calibration plate (correction plate 41) having a plurality of reference marks (counter bores 41a capable of functioning as reference marks and facilitating calibration/correction of light beams: P0011, 0026-0027, and Figs. 5-7); and 
a firing support (correction target 4) made from at least one material sensitive to a radiation of the power radiation source (correction target 4 formed of material which is melted by the light beams of the light emitting unit 3: Abstract and P0024), the firing support leaving the reference marks of the calibration plate visible when the firing support is in place on the calibration plate (the correction target 4 
wherein the firing support comprises a plurality of windows distributed in such a way as to become superposed with the reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate (correction target 4 comprises a plurality of through-holes labeled as correction marks 7 which read on the claimed windows distributed in such a way as to become superposed with the counter bores 41a of the correction plate 41 and leave them visible when correction target 4 is in place on the correction plate 41: P0025-0027 and Figs. 5-7; wherein the correction marks/holes 7 read on the claimed windows: ¶[0081] of applicant’s published application). Thus, Higashi discloses a kit/apparatus substantially as claimed by applicant.

    PNG
    media_image1.png
    440
    389
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    324
    733
    media_image2.png
    Greyscale

Regarding claim 14, Higashi further discloses wherein the plurality of reference marks is distributed over the entirety of the calibration plate (the plurality of counter bores 41a is distributed over the entirety of the correction plate 41: P0027 and Fig. 6b), and the firing support has dimensions which correspond to the calibration plate (the correction target 4 has dimensions which substantially correspond to the correction plate 41: P0026-0027 and Fig. 6b). In addition, in view of these teachings/suggestions of Higashi, a person of ordinary skill in the art would have been motivated to distribute the plurality of reference marks over the entirety of the calibration plate and to provide dimensions to the firing support 
Regarding claim 15, Higashi further discloses a mobile optical measurement equipment (movable imaging camera 5 capable of taking at least an image for obtaining measurements), the mobile optical measurement equipment being able to be moved over the firing support (the movable imaging camera 5 being capable of moving over the correction target 4 : P0017-0018, Figs. 1(a)-(b) and 4-5; thus, the movable imaging camera 5 is functionally/structurally equivalent to and reads on applicant’s mobile optical measurement equipment).	
Regarding claim 16, Higashi further discloses a support, the support comprising dual-axis rails on which the mobile optical measurement equipment is intended to be mounted (x-y drive mechanism 51 on which the imaging camera 5 is supported and mounted, the x-y drive mechanism comprising x-y rails along which the imaging camera 5 moves: P0017 and Figs. 1a-b; thus, the x-y drive mechanism 51 is functionally/structurally equivalent to and reads on applicant’s claimed support).
Regarding claim 17, Higashi further discloses wherein a number of the plurality reference marks on the calibration plate is equal to 65x65 or less (the number of reference marks 7 is at least 9: P0027 and Fig. 6b). In addition, a person of ordinary skill in the art would have known/recognized that excessive number of reference marks increases calibration accuracy but increases calibration time. Thus, a person of ordinary skill in the art wound have been motivated to adjust the number of the plurality reference marks on the calibration plate to optimize/balance calibration time and calibration accuracy.
Regarding claim 25, Higashi further discloses wherein the calibration kit further comprises the power radiation source of the additive manufacturing device (light emitting unit 3 of additive manufacturing device 1 is capable of becoming a component of the correction kit as it used in the correction kit and operation: P0017-0018, 0024, and Figs. 1a-2a), the power radiation source comprising the head system (light emitting unit 3 comprising the scanning head 34: P0017-0018, and Figs. 1a-2a). 

    PNG
    media_image3.png
    734
    648
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    407
    411
    media_image4.png
    Greyscale

With respect to the recitations “wherein the power radiation source and the head system are configured to be controlled in such a way as to perform on the firing support, for each reference mark of the calibration plate, a firing at a given theoretical target position in the vicinity of the corresponding reference mark, the firing being performed as a succession of several firing points, and wherein the several firing points are distributed along a predefined firing pattern”,  applicant is setting forth the intend use/operation of the claimed kit, which does not add patentable weight to the structural limitations of the kit (See MPEP §§ 2114 II and 2115). Additionally, since Higashi’s kit and the claimed kit are patentably indistinct in terms of structure, Higashi’s kit is expected to be capable of operating/functioning in the claimed manner (See MPEP § 2112.01 I and 112b rejections above). Furthermore, Higashi further discloses/suggests wherein the power radiation source and the head system are configured to be controlled in such a way as to perform on the firing support (the light emitting unit 3 and the scanning head 34 are configured and controlled via control unit 6 in such a way as to perform marking by firing light beams L on the correction target 4: P0016-0018, 0024, claim 1, and Figs. 1a-2a and 3), for each reference mark of the calibration plate, a firing at a given theoretical target position in the vicinity of the corresponding reference mark (the light emitting unit 3 and the scanning head 34 are capable of firing a light beam L for 
Regarding claim 26, Higashi further discloses wherein the calibration kit further comprises the power radiation source of the additive manufacturing device (light emitting unit 3 of additive manufacturing device 1 is capable of becoming a component of the correction kit as it used in the correction kit and operation: P0017-0018, 0024, and Figs. 1a-2a), the power radiation source comprising the head system (light emitting unit 3 comprising the scanning head 34: P0017-0018, and Figs. 1a-2a). 
With respect to the recitations “wherein the power radiation source and the head system are configured to be controlled in such a way as to perform on the firing support, for each reference mark of the calibration plate, a firing at a given theoretical target position in the vicinity of the corresponding reference mark, the firing being performed as a succession of several firing points, and wherein some of the several firing points are generated with different focus controls”, applicant is setting forth the intend use/operation of the claimed kit, which does not add patentable weight to the structural limitations of the kit (MPEP §§ 2114 II and 2115). Additionally, since Higashi’s kit and the claimed kit are patentably indistinct in terms of structure, Higashi’s kit is expected to be capable of operating/functioning in the claimed manner (MPEP § 2112.01 I). Furthermore, Higashi further discloses/suggests wherein the power .
Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich (US 20030192868 – of record).
Regarding claims 13-15 and 17, Dietrich discloses a kit for the calibration of a head system of a power radiation source of an additive manufacturing device (a kit capable of correcting/calibrating a laser of any laser processing machine, and therefore, capable of being used for calibrating a head system of a power radiation source of an additive manufacturing device: P0005, 0022-0023, and Fig. 1), the kit comprising: 

a firing support (test plate 120) made from at least one material sensitive to a radiation of the power radiation source (test plate 120 made of opaque material and markable by beams of the laser), the firing support leaving the reference marks of the calibration plate visible when the firing support is in place on the calibration plate (P0017-0020 and Fig. 1),
wherein the firing support comprises a plurality of windows (bores 121) distributed in such a way as to become superposed with the reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate (“bores 121, which are arranged in such a way that, given a corresponding relative position between the reference plate 110 and the test plate 120, the reference marks 112 provided on the reference plate 110 can be seen”: P0019 and Fig. 1; wherein the bores read on the claimed windows: ¶[0081] of applicant’s published application), 
wherein the plurality of reference marks (112) are distributed over the entirety of the calibration plate (P0019 and Fig. 1), and the firing support has dimensions which correspond to the calibration plate (P0017-0020 and Fig. 1), and
 a mobile optical measurement equipment (movable image acquisition device comprising a camera), the mobile optical measurement equipment being able to be moved over the firing support (P0008, 0011, 0017, 0022,  and claim 3), and 
wherein a number of reference marks on the calibration plate is equal to 65x65 or less (the number of reference marks is equal to 7x5: P0019 and Fig. 1). Thus, Dietrich discloses a kit/apparatus substantially as claimed by applicant. 

    PNG
    media_image5.png
    482
    610
    media_image5.png
    Greyscale

Dietrich calibration operations/functions (P0020-0021) and to fire optical shots target position in “sequences” (P0017). Dietrich is combinable with Higashi and can be used in addition to Higashi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (US 20100176539 – of record) as applied to claim 13 above, and further in view of Abe (US 20120139166) and Brown (US 20190047228).
Regarding claims 25 and 26, if applicant does not agree with Examiner’s interpretations of “wherein the several firing points are distributed along a predefined firing pattern” and “wherein several of the several firing points are generated with different focus controls” provided above in the 112b and 102 rejections above, then the following rejections apply. 
In the same field of endeavor, additive manufacturing devices, Abe discloses/suggests to configure and control an optical beam-irradiating unit (3) of an additive manufacturing device to enable beam firing along a predefined/desired firing pattern via a deflection control and beam firing with different focus controls via a beam diameter control (P0039-0041, 0045, Figs. 1 and 3). 
In the same field of endeavor, calibration of a scanner of an additive manufacturing apparatus, Brown discloses/suggests to generate and distribute several firing/test points along a predefined firing/testing pattern and to generate the several firing/testing points while varying a focal point of the laser beam for each line of the pattern of a region (P0067-0068, Figs. 1-2 and 5-6) for the benefit(s) of enabling correction control of the of the focusing optics 106b of the scanner 106 (P0068). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Higashi in view of Abe and Brown by configuring the power radiation source and the head system to generate and distribute several firing points along a predefined firing pattern and to generate several of the several firing points with different focus controls for the benefit(s) of enabling correction control of the of the focusing optics of the head system as suggested by Brown. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Lucas (US 6175413 – of record) discloses a laser calibration kit comprising a calibration plate (100) having a plurality of reference marks (102) and a firing support (110) comprises a plurality of windows (112) distributed in such a way as to become superposed with the plurality of reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate 
Coeck (US 20150100149 – of record) discloses a calibration apparatus 430 comprising a calibration plate 448 (Figs. 4C-D and accompanying text), a movable camera (Figs. 4D-E and accompanying text), a calibration algorithm (Figs. 6 and accompanying text), and multiple calibration patterns (Figs. 5A-D and accompanying text).
Philippi (US 6483596 – of record) discloses a calibration plate (60) comprising reference crosses (62) and a light-sensitive film (63) made from paper sensitive to a wavelength/power of the laser radiation (Figs. 1-2 and accompanying text). Philippi further discloses to include an image recording device/camera and a computer for enabling digitalization of test/calibration pattern (C3, L1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.